Case: 17-20268      Document: 00514152271         Page: 1    Date Filed: 09/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 17-20268                                 FILED
                                  Summary Calendar                       September 12, 2017
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARTIN BOLANOS-GALVAN, also known as Martine Alvarado, also known
as Martin Galvan Bolanos, also known as Martin Bolanos Galvan,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-403-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Martin Bolanos-Galvan pleaded guilty to illegal reentry following
deportation and was sentenced to a 36-month term of imprisonment. On
appeal, he renews his challenge to the district court’s application of the
eight-level aggravated felony enhancement of U.S.S.G. § 2L1.2(b)(1)(C). The
gravamen of his argument is that, in light of Johnson v. United States, 135



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20268    Document: 00514152271       Page: 2   Date Filed: 09/12/2017


                                 No. 17-20268

S. Ct. 2551 (2015), the definition of a crime of violence in 18 U.S.C. § 16(b) is
unconstitutionally vague on its face. Therefore, he contends, his prior Texas
felony conviction of assault on a police officer does not qualify as a crime of
violence under § 16(b) and thus is not an aggravated felony for purposes of
8 U.S.C. § 1101(a)(43)(F) and § 2L1.2(b)(1)(C).
      As Bolanos-Galvan concedes, his argument is foreclosed by United States
v. Gonzalez-Longoria, 831 F.3d 670, 672-77 (5th Cir. 2016) (en banc), petition
for cert. filed (Sept. 29, 2016) (No. 16-6259), in which we rejected a
constitutional challenge to § 16(b) as facially vague. Accordingly, Bolanos-
Galvan’s unopposed motion for summary disposition is GRANTED, and the
district court’s judgment is AFFIRMED.




                                       2